Exhibit [Letterhead of Schauer Taylor, P.C.] June 30, Securities and Exchange Commission 100 F Street, N.E Washington, D.C. 20549 Ladies and Gentlemen: We have been furnished with a copy of the response to Item 4 of Form 8-K for the event that occurred effective as of June 25, 2008, to be filed by our former client, Florida Community Bank Employee Stock Ownership Plan.We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /s/ Schauer Taylor, P.C.
